DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Fujii et al. (US Patent 6,253,571 B1).
Regarding Claim 16, Fujii discloses (Figure 1-11), a heat exchanger for a heating, ventilation, air conditioning, and refrigeration (HVAC&R) system, comprising: a shell (closed vessel 71 seen in figure 11) having an inlet configured to receive refrigerant (at inlet header 4) and an outlet configured to output the refrigerant (at outlet pipe 7); a refrigerant distributor disposed within the shell (distribution tray 2 which may be a unitary body as seen in the embodiment of f figure 9); a plurality of evaporating tubes disposed within the shell and positioned below the refrigerant distributor (heat exchanger tubes 2 seen in figure 2, 4 and 11), wherein each evaporating tube of the plurality of evaporating tubes extends along a longitudinal axis (a longitudinal axis of the tubes 5 from headers 81, 85 and 89 to headers 83 and 87 as seen in figure 11), and wherein the refrigerant distributor comprises a perforated plate (distribution tray 2 has liquid dripping holes 21) configured to drip the refrigerant onto the plurality of evaporating tubes (as seen in figure 1 and 2, per Col. 6, line 4-13); and a spray header disposed within the shell and positioned above the refrigerant distributor (component member 10 with liquid distribution holes 11), wherein the spray header has a plurality of openings configured to output the refrigerant toward the refrigerant distributor (at liquid distribution holes 11), wherein the plurality of openings is arranged along a lateral axis, substantially perpendicular to the longitudinal axis (holes 11 are along an axis extending along the direction of horizonal plane 13 as seen in figure 2 which is perpendicular to an axis extending longitudinally along the length of the tubes 5 as seen in figure 2), wherein the spray header comprises a first spray head extending along the lateral axis and having a first portion of the plurality of openings (the distribution holes 11 for tray 2h in figure 7 or similarly  the distribution holes 11 for the section of tray 2 farthest to the left and separated by the left most partition plate 26 as seen in figure 9), the first portion is configured to spray the refrigerant directly onto the perforated plate (distribution holes 11 spray liquid onto the distribution tray 2 as seen in figure 2 and per Col. 6, line 4-13) , the spray header comprises a second spray head extending along the lateral axis having a second portion of the plurality of openings (the distribution holes 11 for any other tray 2a-2g in figure 7 or similarly the distribution holes for any other section the section of tray 2 apart from the section farthest to the left and separated by the left most partition plate 26 as seen in figure 9), and the second portion is configured to spray the refrigerant directly onto the perforated plate (distribution holes 11 spray liquid onto the distribution tray 2 as seen in figure 2 and per Col. 6, line 4-13).
Regarding claim 17, Fujii discloses the claim limitations of claim 17 above, and Fujii further discloses the first spray head and the second spray head are separated from one another along the longitudinal axis (the distribution holes 11 for tray 2h and any other tray 2a-2g in figure 7 or similarly the distribution holes for section farthest to the left and separated by the left most partition plate 26 and any other section the section of tray 2 apart from the section farthest to the left and separated by the left most partition plate 26 as seen in figure 9 are spaced along a longitudinal axis that extends along the length of the tubes 5 as seen in figure 11).
Regarding claim 18, Fujii discloses the claim limitations of claim 17 above, and Fujii further discloses the perforated plate comprises a plurality of holes (21), wherein each hole of the plurality of holes extends from a top surface of the perforated plate to a bottom surface of the perforated plate (as seen in figure 2 holes 21 extend from a top surface of the distribution tray to a bottom surface).
Regarding claim 19, Fujii discloses the claim limitations of claim 18 above, and Fujii further discloses a center point of each hole of the plurality of holes (21) is substantially aligned with a centerline of a respective evaporating tube of the plurality of evaporating tubes (holes 21 are aligned with the center lines 51 of the heat exchanger tubes 5 per Col. 10, line 22-28) .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-13, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US Patent 6,253,571 B1) in view of Ishizaki (JP 2000-241044).
Regarding Claim 11, Fujii discloses (Figure 1-11), a heat exchanger for a heating, ventilation, air conditioning, and refrigeration (HVAC&R) system, comprising: a shell (closed vessel 71 seen in figure 11) having an inlet configured to receive refrigerant (at inlet header 4) and an outlet configured to output the refrigerant (at outlet pipe 7); 
a refrigerant distributor disposed within the shell (distribution tray 2 which may be a unitary body as seen in the embodiment of figure 9); 
a plurality of evaporating tubes disposed within the shell and positioned below the refrigerant distributor (heat exchanger tubes 2 seen in figure 2, 4 and 11), wherein each evaporating tube of the plurality of evaporating tubes extends along a longitudinal axis (a longitudinal axis of the tubes 5 from headers 81, 85 and 89 to headers 83 and 87 as seen in figure 11), and 
wherein the refrigerant distributor comprises a perforated plate having a plurality of holes (distribution tray 2 has liquid dripping holes 21), wherein each hole of the plurality of holes (21) extends through a thickness of the perforated plate from a top surface of the perforated plate to a bottom surface of the perforated plate (holes 21 extends through tray 2 as seen in figure 2 from a top surface to a bottom surface containing protrusions 22), wherein the plurality of holes (21) is arranged in at least one row (as seen in figure 1 and 7-9) and configured to drip the refrigerant from the bottom surface directly onto the plurality of evaporating tubes (as seen in figure 1 and 2, per Col. 6, line 4-13).
However Fujii does not explicitly disclose spacings between adjacent pairs of holes of the at least one row vary along the longitudinal axis, sizes of the adjacent holes of the at least one row vary along the longitudinal axis, or a combination thereof, as Fujii is silent as to differing spacings or sizes of holes.
Ishizaki teaches (figure 1A and 2) a  heat exchanger (evaporator 2)  with a refrigerant distributor disposed within the shell ( distribution box 33); and a plurality of evaporating tubes (heat exchanger tubes 41) disposed within the shell and positioned below the refrigerant distributor (as seen in at least figures 2); wherein the refrigerant distributor comprises a perforated plate having a plurality of holes (distribution box 33 contains holes 43 as seen in figure 1(A) and 1(B)) where spacings between adjacent pairs of holes of the at least one row vary along the longitudinal axis (as seen in figure 1(B) and per paragraph 0023-0024 of the machine translation) or where the sizes of the adjacent holes of at least one row vary along the longitudinal (the farther a hole 43 is from the liquid inlet at 35 the larger the diameter of the hole 43 per paragraph 0020 and 0022 of the machine translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hole diameter of Fujii to become larger the farther a hole is from an inlet as taught by Ishizaki. Doing so would provide almost uniform distribution of the fluid as recognized by Ishizaki (Per paragraph 0006 and 0022 of the machine translation). Additionally it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spacings between holes of Fujii to vary along the longitudinal axis doing so would provide a struct that would compensate for the amount of liquid flowing down as recognized by Ishizaki (per paragraph 0023-0024 of the machine translation).
	Regarding claim 12, Fujii as modified discloses the claim limitations of claim 11 above, and Ishizaki further discloses the spacings between the adjacent holes (43) of the at least one row decrease along the longitudinal axis from a central portion of the perforated plate to a distal portion of the perforated plate (as seen in figure 1(B) and per paragraph 0023-0024 of the machine translation, where the holes 43 are close together at a distal portion on the right side of distribution box 33 compared to a central portion close to the inlet 35).
Regarding claim 13, Fujii as modified discloses the claim limitations of claim 11 above, and Ishizaki further discloses were the sizes of the adjacent holes of at least one row increase along the longitudinal axis from a central portion of the perforated plate to a distal portion of the perforated plate (the farther a hole 43 is from the liquid inlet at 35 the larger the diameter of the hole 43 per paragraph 0020 and 0022 of the machine translation).
	Regarding claim 15, Fujii as modified discloses the claim limitations of claim 11 above, and Fujii further discloses a protrusion (protrusions 22) extends from the bottom surface of the perforated plate (at the underside of tray 2) toward the plurality of evaporating tubes at an outlet of one of the plurality of holes (as seen in figure 2 with the outlet of holes 21 within the protrusion 22 facing tubes 5).
Regarding claim 20, Fujii discloses the claim limitations of claim 16 above, and Fujii further discloses the plurality of holes (21) is arranged in at least one row (a seen in figure 1 and 7-9) however Fujii does not explicitly disclose spacings between adjacent pairs of holes of the at least one row vary along the longitudinal axis, sizes of the adjacent holes of the at least one row vary along the longitudinal axis, or a combination thereof,  as Fujii is silent as to differing spacings or sizes of holes.
Ishizaki teaches (figure 1A and 2) a  heat exchanger (evaporator 2)  with a refrigerant distributor disposed within the shell ( distribution box 33); and a plurality of evaporating tubes (heat exchanger tubes 41) disposed within the shell and positioned below the refrigerant distributor (as seen in at least figures 2); wherein the refrigerant distributor comprises a perforated plate having a plurality of holes (distribution box 33 contains holes 43 as seen in figure 1(A) and 1(B)) where spacings between adjacent pairs of holes of the at least one row vary along the longitudinal axis (as seen in figure 1(B) and per paragraph 0023-0024 of the machine translation) or where the sizes of the adjacent holes of at least one row vary along the longitudinal (the farther a hole 43 is from the liquid inlet at 35 the larger the diameter of the hole 43 per paragraph 0020 and 0022 of the machine translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hole diameter of Fujii to become larger the farther a hole is from an inlet as taught by Ishizaki. Doing so would provide almost uniform distribution of the fluid as recognized by Ishizaki (Per paragraph 0006 and 0022 of the machine translation). Additionally it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spacings between holes of Fujii to vary along the longitudinal axis doing so would provide a structure that would compensate for the amount of liquid flowing down as recognized by Ishizaki (per paragraph 0023-0024 of the machine translation).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable Fujii et al. (US Patent 6,253,571 B1) in view of Ishizaki (JP 2000-241044) and Dawson (US Patent 3,502,140).
Regarding claim 14, Fujii as modified discloses the claim limitations of claim 11 above, and Fujii further discloses each hole of the plurality of holes (21) extends substantially along a vertical axis (in the up-down direction as seen in figure 2, along centerlines 51).
However Fujii does not explicitly disclose and a first portion of the top surface is positioned above a second portion of the top surface along the vertical axis.
Dawson teaches (Figure 1, 3-4) a falling film heat exchanger with a perforated distributor plate (distributing tray 8) having a plurality of holes (sets of holes 22 and 23), where a first portion of the top surface of the distributor plate is positioned above a second portion of the top surface along a vertical axis ( the central portion of the domed bottom  wall 18 of the distributor tray 8 directly below the central inlet passage 9 seen in figure 1 forms a first portion of the bottom wall 18 that is higher along a vertical axis between inlet 9 and discharge outlet 24 than a second portion at the outer perimeter of the domed bottom wall 18 at the holes 22 and 23 as seen in figure 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the distributor of Fujii to include the domed bottom wall of Dawson. Doing so would provide a structure for a distributor that would promote flow toward sets of holes in the distributor as recognized by Dawson (Per Col. 2 line 15-17). 
Allowable Subject Matter
Claims 1-6, and 8-10 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the above named prior art and the previously cited prior art of Christians et al. (US Patent Application Publication US 2014/0366574 A1) and Liu et al. (US Patent Application Publication US 2008/0149311 A1) do not disclose the limitations of the perforated plate refrigerant distributor having a portion of the top surface that is arcuate along a longitudinal axis of the heat exchanger as claimed in claim 1 and similarly in claim 6. While the prior art of Liu discloses a perforated plate that curves and is arcuate the arc does not extend along the longitudinal axis but rather extends along a tangential axis. For these reasons claims 1 and 6 present grounds for allowable subject matter.

Response to Arguments
Applicant’s arguments, see page 7-14, filed 4/4/2022, with respect to the previous prior art rejections of 2/3/2022 have been fully considered and are persuasive based on the amendments to the claims .  The previous rejections  of 2/3/2022 has been withdrawn. However upon further consideration, a new ground(s) of rejection is made in view of Fujii et al. (US Patent 6,253,571 B1) in view of Ishizaki (JP 2000-241044)  for independent claim 11, where Fujii discloses the newly added claim limitations of holes of the perforated plate heat exchanger extending through a thickness of the perforated plate. And finally for independent claim 16 Fujii et al. (US Patent 6,253,571 B1) discloses a spray header spraying directly on a perforated plate as noted in the rejections above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Su et al. (US 2017/0241681) discloses the perorated plate being curved along a longitudinal axis of the heat exchanger, but has common inventors and falls within the grace period in 35 U.S.C. 102(b)(1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763